Title: To Thomas Jefferson from Thomas Barclay, 19 December 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Cadiz, 19 Dec. 1792. Intelligence from Rabat and Tangier confirms the account in his last of the “Revolt in Abda and Duquda.” He hopes soon to be able to inform TJ that Suliman has taken the field and is “Master of the Empire,” but he would not be surprised if some unforeseen event occurred instead. Having been refused asylum in Algiers, Muley Slema fled from thence across the mountains. There is “little chance that a New Competitor will Come forward.”
